PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,123,439
Issue Date: 21 Sep 2021
Application No. 15/739,111
Filing or 371(c) Date: 21 Dec 2017
For: ANTIBODY DRUG CONJUGATES (ADCS) AND ANTIBODY PRODRUG CONJUGATES (APDCS) WITH ENZYMATICALLY CLEAVABLE GROUPS

:
:
:
:   REDETERMINATION OF PATENT
:   TERM ADJUSTMENT
:
:


This is a decision on patentee’s “Request for Reconsideration of Patent Term Adjustment under 37 C.F.R. § 1.705(d)” filed October 27, 2021, requesting correction of the patent term adjustment (“PTA”) from 492 days to 503 days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 503 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 503 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 304 + 231 + 0 – 0 –32 = 503 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 503 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction